                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________

MAURICE BOYD,                             :
                        Petitioner,       :
                                          :
            v.                            :                       No. 2:19-cv-6054
                                          :
SUPERINTENDENT THERESA DELBASO,           :
THE DISTRICT ATTORNEY FOR THE             :
COUNTY OF PHILADELPHIA, and THE           :
ATTORNEY GENERAL OF THE STATE OF          :
PENNSYLVANIA,                             :
                  Respondents.            :
__________________________________________

                                             ORDER
       AND NOW, this 4th day of May, 2021, upon consideration of Maurice Boyd’s petition
for habeas corpus relief, see ECF No. 2, as well as the Report and Recomendation issued by
Magistrate Judge Carol Sandra Moore Wells, in which Judge Wells recommends that Boyd’s
habeas petition be denied and dismissed with prejudice, see ECF No. 19, and for the reasons set
forth in the Opinion issued this date, IT IS HEREBY ORDERED THAT:
       1.        The Report and Recommendation, ECF No. 19, is APPROVED and
ADOPTED;
       2.        The petition for a writ of habeas corpus, ECF No. 2, is DENIED and
DISMISSED, with prejudice;
       3.        This case is CLOSED; and
       4.        There is no basis for an evidentiary hearing or the issuance of a Certificate of
Appealability.
                                                       BY THE COURT:

                                                       /s/ Joseph F. Leeson, Jr.__________
                                                       JOSEPH F. LEESON, JR.
                                                       United States District Judge




                                                   1
                                                050421
